DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 8 and 18 are objected to because of the following informalities:  Claims 8 and 18 comprise sentence fragments.  It is unclear exactly what applicant intends to claim.  It is believed that a portion of these claims may have been omitted.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter. Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception. The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below. 
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas, (groups a, b - 2019 PEG).
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a processor, as in independent Claim 1 and in the therefrom dependent claims. Such terminals fall under the statutory category of a “machine." Therefore, the claims are directed to a statutory eligibility category.
	Step 2A: The invention is directed to processing transaction data which is akin to fundamental economic practices (see Alice), As such, the claims include an abstract idea.  When considering the limitations individually and as a whole the limitations directed to the abstract idea are:
“receiving transactional data describing transactions between a plurality of computing devices”;
“using the transactional data, identifying a plurality of instances of a particular event type, each instance comprising a plurality of transactions associated with a particular computing device”;
“using the transactional data related to the plurality of instances of the particular event type, determining a plurality of items for the particular event type”;
“receiving, from a client computing device, an event generation request for an event of the particular event type”;
“generating an event template identifying one or more of the plurality of items associated with the particular event type”;
“displaying, through a graphical user interface executing on the client computing device, the event template”.
This judicial exception is not integrated into a practical application. The elements are recited at a high level of generality, i.e. a generic computing system performing generic functions including generic processing of data. Accordingly, the additional elements do not integrate the abstract into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea. (2019 Revised Patent Subject Matter Eligibility Guidance ("2019 PEG"). Thus, under Step 2A of the Mayo framework, the Examiner holds that the claims are directed to concepts identified as abstract.
STEP 2B.  Because the claims include one or more abstract ideas, the examiner now proceeds to Step 2B of the analysis, in which the examiner considers if the claims include individually or as an ordered combination limitations that are "significantly more" than the abstract idea itself. This includes analysis as to whether there is an improvement to either the "computer itself," "another technology," the "technical field," or significantly more than what is "well-understood, routine, or conventional" in the related arts.
	In the instant case, claim 1 is directed to above mentioned abstract idea.  Technical functions such as sending, receiving, displaying and processing data are common and basic functions in computer technology. The individual limitations are recited at a high level and do not provide any specific technology or techniques to perform the functions claimed.
	The additional elements recited in the claim beyond the abstract idea include 
“A computer system comprising”:
“one or more processors”;
“a memory storing instructions which, when executed by the one or more processors, cause the one or more processors to execute”:
	Looking to MPEP 2106.05 (d), based on court decisions well understood, routine and conventional computer functions or mere instruction and/or insignificant activity have been identified to include: Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321,120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TU Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); O/P Techs., /no., v. Amazon.com, Inc., 788 F,3d 1359, 1363, 115 USPQ2d 1090,1093 (Fed. Cir, 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPG2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink," (emphasis added)}; Insignificant intermediate or post solution activity -See Bilski v. Kappos, 581 U.S. 593, 611 -12, 95 USPQ2d 1001,1010 (2010) (well-known random analysis techniques to establish the inputs of an equation were token extra-solution activity); In Bilski referring to Flook, where Flook determined that an insignificant post-solution activity does not makes an otherwise patent ineligible claim patent eligible. In Bilski, the court added to Flook that pre-solution (such as data gathering) and insignificant step in the middle of a process (such as receiving user input) to be equally ineffective. The specification and Claim does not provide any specific process with respect to the display output that would transform the function beyond what is well understood. Like as found in Electric Power Group, Bilski, the technical process to implement the input and display functions are conventional and well understood.
	In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add "significantly more" by virtue of considering the steps as a whole, as an ordered combination. The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments using what is well-understood, routine, and conventional in the related arts. The steps are still a combination made to the abstract idea. The additional steps only add to those abstract ideas using well-understood and conventional functions, and the claims do not show improved ways of, for example, an unconventional non-routine functions for authorizing the timing of a payment and to activate a display screen based on a trigger or camera functions that could then be pointed to as being "significantly more" than the abstract ideas themselves. Moreover, Examiner was not able to identify any "unconventional" steps, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is well-understood, routine, and conventional in the related arts.
	Further, note that the limitations, in the instant claims, are done by the generically recited computing devices. The limitations are merely instructions to implement the abstract idea on a computing device and require no more than a generic computing devices to perform generic functions. 
	CONCLUSION.  It is therefore determined that the instant application not only represents an abstract idea identified as such based on criteria defined by the Courts and on USPTO examination guidelines, but also lacks the capability to bring about "Improvements to another technology or technical field" (Alice), bring about "Improvements to the functioning of the computer itself" (Alice), "Apply the judicial exception with, or by use of, a particular machine" (Bilski), "Effect a transformation or reduction of a particular article to a different state or thing" (Diehr), "Add a specific limitation other than what is well-understood, routine and conventional in the field" (Mayo), "Add unconventional steps that confine the claim to a particular useful application" (Mayo), or contain "Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment" (Alice), transformed a traditionally subjective process performed by humans into a mathematically automated process executed on computers (McRO), or limitations directed to improvements in computer related technology, including claims directed to software (Enfish).
	The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 2-10, these dependent claim have also been reviewed with the same analysis as independent claim 1. The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 1; where all claims are directed to the same abstract idea, "addressing each claim of the asserted patents [is] unnecessary." Content Extraction &. Transmission LLC v, Wells Fargo Bank, Natl Ass'n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.  Claim 11 is directed to a method similar to claim 1 and claims 12-20 are directed to dependent claims similar to claims 2-10.  Claims 11-20 are therefore similarly analyzed and are directed to non-statutory subject matter for the same reasons as claim 1.
	The examiner notes that the claims of parent application 15/815,497 were found to be directed to statutory subject matter due to the recitation of claim elements not recited in the clams of the present application.  Reasons for Allowance in application 15/815,497 issued October 15, 2020.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2006/0218060 A1 (hereinafter “Lawlor”).
	With respect to claims 1 and 11, Lawlor discloses
“A computer system comprising”: Lawlor, paragraphs 0054-56; 
“one or more processors”; Lawlor, paragraphs 0054-56;
“a memory storing instructions which, when executed by the one or more processors, cause the one or more processors to execute”: Lawlor, paragraphs 0054-56;
“receiving transactional data describing transactions between a plurality of computing devices”; Lawlor, paragraphs 0062, 0071, 0076-78, 0082, 0093 (transactional data describing transactions between computing devices located at many locations and belonging to many vendors can be entered, viewed, and manipulated by a user at any location); 
“using the transactional data, identifying a plurality of instances of a particular event type, each instance comprising a plurality of transactions associated with a particular computing device”; Lawlor, paragraphs 0071, 0072, 0074 (events are stored and linked to stored transactions); 
“using the transactional data related to the plurality of instances of the particular event type, determining a plurality of items for the particular event type”; Lawlor, paragraphs 0068, 0071-74 (events are stored and linked to stored transactions and items are linked to stored transactions); 
“receiving, from a client computing device, an event generation request for an event of the particular event type”; Lawlor, paragraphs 0071-74 (when event generation request is received new event records are stored); 
“generating an event template identifying one or more of the plurality of items associated with the particular event type”; Lawlor, paragraphs 0079, 0080 (event/item templates store relationships between items and events);
“displaying, through a graphical user interface executing on the client computing device, the event template”.  Lawlor, paragraphs 0054-56, 0079, 0080, 0093 (template is displayed to user on user device, which can have a graphical user interface). 
With respect to claims 2 and 12, Lawlor discloses “further comprising instructions which when executed by the one or more processors cause the identifying the plurality of instances of the particular event type by determining that, for each instance, a billing code specified by the particular computing device indicates that the plurality of transactions relate to the particular event type”.  Lawlor, paragraph 0067 (relationships between events, transactions, and items are configured in accordance with accounting system by qualified accountant who will assign rules identifying events with billing codes when appropriate).  
With respect to claims 3 and 13, Lawlor discloses “further comprising instructions which when executed by the one or more processors cause the identifying the plurality of instances of the particular event type by determining that, for each instance, an event tag specified by the particular computing device indicates that the plurality of transactions relate to the particular event type”.  Lawlor, paragraph 0067 (relationships between events, transactions, and items are configured in accordance with accounting system by qualified accountant who will assign rules identifying events with billing codes when appropriate).  
With respect to claims 4 and 14, Lawlor discloses “further comprising instructions which when executed by the one or more processors cause the one or more processors to execute: normalizing the event tags specified for the plurality of instances into a normalized event tag, and storing the normalized event tag with an association with the particular event type”.  Lawlor, paragraphs 0093, 0094 (data relating to transactions from multiple vendors or with expanded or altered codes may be manipulated and related by stored rules).  
With respect to claims 5 and 15, Lawlor discloses “the plurality of transactions of each of the plurality of instances having been initiated, executed, or completed within a threshold period of time from each other”.  Lawlor, paragraph 0099 (data relating to particular dates and date ranges may be retrieved, viewed, and manipulated).  
With respect to claims 6 and 16, Lawlor discloses “further comprising instructions which when executed by the one or more processors cause the identifying the plurality of instances of the particular event type based on, for each instance, a comparison of one or more items associated with the plurality of transactions with item characteristics associated with the particular event type”.  Lawlor paragraphs 0070, 0079, 0080 (items have modifiers, which are characteristics and are associated with events, any comparison event type with characteristics of associated items will necessarily yield a relationship of some sort).  
With respect to claims 7 and 17, Lawlor discloses “further comprising instructions which when executed by the one or more processors cause the determining the plurality of items for the particular event type by identifying one or more items associated with the plurality of transactions of each of the plurality of instances of the particular event type”.  Lawlor paragraphs 0070, 0079, 0080 (items have modifiers, which are characteristics and are associated with events, any comparison event type with characteristics of associated items will necessarily yield a relationship of some sort).  
With respect to claims 8 and 18, Lawlor discloses “item identifiers associated with the one or more items associated with the plurality of transactions of each of the plurality of instances being normalized”.  Lawlor, paragraphs 0093, 0094 (data relating to transactions from multiple vendors or with expanded or altered codes may be manipulated and related by stored rules; items have identifiers of some sort).  
With respect to claims 9 and 19, Lawlor discloses “further comprising instructions which when executed by the one or more processors cause the determining the plurality of items for the particular event type by selecting items that are associated with a threshold number of instances of the plurality of instances.  Lawlor, paragraphs 0071, 0072, 0074 (events are stored and linked to stored transactions; items associated with event types can be chosen by any criteria, which necessarily include selecting items associated with a threshold number of instances, which can be as low as one).
With respect to claims 10 and 20, Lawlor discloses “the event template further identifying one or more suppliers capable of supplying the one or more of the plurality of items”.  Lawlor, paragraphs 0076-78 (items are linked to associates, who can be suppliers; all suppliers are capable of supplying any item, unless restricted by applicable law; claim does not recite that supplier has previously supplied a particular threshold number of similar or larger orders or that supplier has inventory currently on hand to fulfill order).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN D CIVAN whose telephone number is (571)270-3402. The examiner can normally be reached Monday-Thursday 8-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Smith can be reached on (571) 272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Ethan D. Civan
Primary Examiner
Art Unit 3625



/ETHAN D CIVAN/Primary Examiner, Art Unit 3625